SCHEDULE 14C (Rule 14c-101) INFORMATION REQUIRED IN INFORMATION STATEMENT Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: [x] Preliminary Information Statement [] Confidential, for use of the Commission only [] Definitive Information Statement KENT FINANCIAL SERVICES, INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): [x] No fee required. [] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: N/A Aggregate number of securities to which transaction applies: N/A Price per unit or other underlying value of transaction pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A Proposed maximum aggregate value of transaction: N/A Total fee paid: N/A [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing: Amount Previously Paid: N/A Form, Schedule or Registration Statement No.: N/A Filing Party: N/A Date Filed: N/A KENT FINANCIAL SERVICES, INC. 7501 Tillman Hill Road, Colleyville, Texas 76034 INFORMATION STATEMENT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY The board of directors of Kent Financial Services, Inc., a Nevada corporation (the “Company”), is furnishing this Information Statement to all holders of record of the issued and outstanding shares of the Company’s common stock, par value $0.10 per share, as of the close of business on January , 2013 (the “Approval Record Date”), in connection with a “going private” transaction that will result in the termination of the registration of our common stock under the federal securities laws and the public trading of our common stock.The transaction is a reverse split of our common stock whereby each 1,771,175 shares of our common stock will be converted into two shares of our common stock. The reverse stock split will be accomplished pursuant to an amendment to our Articles of Incorporation (the “Amendment”), a copy of which is attached as AppendixA. Holders of less than one whole share after completion of the reverse stock split will receive cash in lieu of fractional interests in an amount equal to $1.75 for each pre-split share that becomes a fractional interest. As a result, shareholders owning fewer than 1,771,175 shares of our common stock prior to the reverse stock split at the close of business on the day of the effective time of the reverse stock split will no longer be shareholders of the Company. Our only shareholder owning 1,771,175 or more shares of our common stock on a pre-split basis at the effective time of the reverse stock split, HBJ Revocable Trust, will not be entitled to receive cash in lieu of shares of our common stock resulting from the reverse stock split. As a result of the reverse stock split, HBJ Revocable Trust will become our sole shareholder.The trustees of HBJ Revocable Trust are Bryan P. Healey, who is the Chairman and Chief Executive Officer of our Company, and Jennifer S. Healey, his spouse. The $1.75 per share price to be paid for fractional shares represents the fair value for a share of our common stock as determined by a special committee (the “Special Committee”) of our board of directors. The board of directors established the Special Committee, consisting of Casey K. Tjang and Diarmuid F. Boran, the independent members of the board of directors, to evaluate and review the going-private transaction. The Special Committee based its determination of fair value upon, among other things, the valuation report and fairness opinion of Seidman & Co., Inc., its financial advisor. We are not asking you for a proxy and you are requested not to send us a proxy.HBJ Revocable Trust holds shares representing approximately 65.83% of the votes entitled to be cast at a meeting of the Company’s shareholders.HBJ Revocable Trust previously consented in writing to the proposed reverse stock split and going-private transaction. The elimination of the need for a special meeting of the shareholders to approve the reverse stock split is authorized by Section78.320 of the Nevada Revised Statutes. That Section provides that the written consent of the holder of outstanding shares of voting capital stock, having not less than the minimum number of votes which would be necessary to authorize or take action at a meeting at which all shares entitled to vote on the matter were present and voted, may be substituted for the special meeting. 1 The Company is undertaking the reverse stock split to reduce its number of shareholders of record to fewer than 300 and subsequently terminate the registration of its common stock under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), after which the Company will no longer be subject to the public reporting and other obligations under federal securities laws, thereby “going private.” As soon as practicable after the filing of the Amendment, the Company will terminate (i)its periodic reporting obligations under Sections13 and 15 (d)of the Exchange Act; and (ii)the registration of its common stock under Section 12(g) of the Exchange Act.This will eliminate the significant expense required to comply with the reporting and other requirements under these laws.Also, as a result of HBJ Revocable Trust becoming our sole shareholder, our outstanding shares will no longer be quoted on the OTCQB. The Company will pay the expenses of furnishing this Information Statement, including the cost of preparing, assembling and mailing this Information Statement. The Company’s regularly employed management staff has participated in the organization, direction and preparation of this Information Statement and the related Schedule 13E-3 for use in consummating the reverse stock split and going private transaction.The Company anticipates that the Information Statement will be sent or given on or aboutJanuary , 2013to the record holders of common stock as of the close of business on the Approval Record Date.The Amendment will be filed with the Nevada Department of State and become effective no earlier than the 20th day after this Information Statement is first sent or given to those holders of common stock. Under Nevada law, shareholders are entitled to dissenters’ rights of appraisal for this type of going-private transaction. This Information Statement contains details on the transactions, including important information concerning the reverse stock split and the de-registration of our common stock, as well the dissenters’ rights of appraisal. We urge you to read it very carefully. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THE PROPOSED TRANSACTION, PASSED UPON THE MERITS OR FAIRNESS OF THE PROPOSED TRANSACTION OR PASSED UPON THE ADEQUACY OR ACCURACY OF THE DISCLOSURE IN THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL AND A CRIMINAL OFFENSE. NO PERSON IS AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATION NOT CONTAINED IN THIS DOCUMENT OR THE RELATED SCHEDULE 13E-3, AND IF GIVEN OR MADE, SUCH INFORMATION OR REPRESENTATION SHOULD NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED BY US. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This document contains certain statements of a non-historical nature constituting “forward-looking statements”. Such forward-looking statements may be identified by the use of terminology such as “may”, “will”, “expect”, “anticipate”, “estimate”, “should”, “or “continue” or the negative thereof or other variations thereof or comparable terminology. Those statements may include statements regarding the intent , belief or current expectations of the Company or its officers with respect to: (i)the Company’s plans and ability to complete the reverse stock split and subsequent deregistration of its common stock, (ii)the expenses associated with the reverse stock split and the subsequent deregistration, (iii)the number of shareholders following the reverse stock split, and (iv)the Company’s financial condition, operating results and capital resources following the reverse stock split. Such forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those results currently anticipated or projected. Although the Company believes that the assumptions on which the forward-looking statements contained herein are based are reasonable, any of the assumptions could prove to be inaccurate given the inherent uncertainties as to the occurrence or nonoccurrence of future events. There can be no assurance that the forward-looking statements contained in this document will prove to be accurate. We undertake no obligation to release publicly the result of any revisions to these forward-looking statements, except as required by law. The “safe harbor” provisions of Section27A of the Securities Act of 1933, as amended, and Section21E of the Exchange Act, however, do not apply to going-private transactions. 2 TABLE OF CONTENTS CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 2 QUESTIONS AND ANSWERS ABOUT THE TRANSACTION 5 SUMMARY TERM SHEET 7 SPECIAL FACTORS 10 Background of the Transaction 10 Purpose and Reasons for the Reverse Stock Split 13 Fairness of the Reverse Stock Split 14 Alternatives to the Reverse Stock Split 16 Effects of the Reverse Stock Split 16 Reports, Opinions or Appraisals 18 Appraisal of Real Property 22 Board of Directors and Shareholder Approval 24 Dissenters’ Rights 24 Access Rights 26 Source and Amount of Funds 26 BACKGROUND 27 The Filing Persons 27 Structure of the Transaction 27 The Company’s Securities 28 Security Ownership of Certain Beneficial Owners and Management 28 Related Party Transactions 29 Management 30 Certain Legal Matters 31 Reservation of Right to Abandon the Reverse Stock Split 31 FEDERAL INCOME TAX CONSEQUENCES OF THE REVERSE STOCK SPLIT 31 FINANCIAL INFORMATION 32 Historical Financial Information and Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Pro Forma Consolidated Financial Statements (Unaudited) 32 Pro Forma Consolidated Balance Sheet (Unaudited) 33 Pro Forma Consolidated Nine Months Statement of Operations (Unaudited) 34 Pro Forma Consolidated Year End Statement of Operations (Unaudited) 35 Ratio of Earnings to Fixed Charges 35 Book Value Per Share 36 Income Per Share from Continuing Operations 36 Changes and Disagreements with Accountants on Accounting and Financial Disclosure 36 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 36 WHERE YOU CAN FIND ADDITIONAL INFORMATION 37 APPENDIX A—FORM OF CERTIFICATE OF AMENDMENT TO THE ARTICLES OF INCORPORATION OF KENT FINANCIAL SERVICES, INC. A-1 APPENDIX B – RIGHTS OF DISSENTING OWNERS B-1 APPENDIX C – FORM OF DEMAND FOR PAYMENT OF FAIR VALUE C-1 APPENDIX D – FORM OF LETTER OF TRANSMITTAL…. D-1 APPENDIX E – ANNUAL SAVINGS CHART E-1 APPENDIX F – PRESENTATION TO THE SPECIAL COMMITTEE, KENT FINANCIAL SERVICES, INC. F-1 APPENDIX G – FAIRNESS OPINION LETTER G-1 APPENDIX H - FORM 10-K H-1 APPENDIX I – FORM 10-Q I-1 3 QUESTIONS AND ANSWERS ABOUT THE TRANSACTION The following questions and answers are intended to address briefly some questions you may have regarding the reverse stock split transaction.These questions and answers may not address all questions that may be important to you as a shareholder of the Company.Please refer to “Special Factors” and the more detailed information contained elsewhere in this information statement and annexes, as well as the additional documents incorporated by reference in this information statement. Q.What is the proposed transaction? A:The proposed transaction is a “reverse stock split” whereby each 1,771,175 shares of our outstanding common stock will be converted to two shares of our new common stock, upon the filing of an amendment to our certificate of incorporation for the recapitalization.HBJ Revocable Trust, which is the beneficial owner of 1,771,175 shares of common stock, or approximately 65.83% of our outstanding shares, will become the sole shareholder after completion of the transaction.The shares of common stock of all other shareholders will be converted into cash. Q:What is the purpose of the proposed transaction? A:The purpose of the proposed transaction is for the Company to “go private” by reducing the number of shareholders of record of our common stock to one shareholder to permit us to terminate our public reporting with the SEC and other obligations under the Exchange Act.The common stock will then cease to be quoted on the OTCQB. Q:What will I receive upon the Company “going private?” A: In lieu of receiving fractional shares of new common stock for your existing shares of common stock, you will receive $1.75 per share for each share of common stock you hold at the Effective Time of the “reverse stock split,” unless you properly exercised your appraisal rights for those shares. Q:How will the Effective Time of the reverse stock split be determined? A:The “Effective Time” of the reverse stock split will be the effective date specified in a Certificate of Amendment to the Company’s Articles of Incorporation that it will file with the Nevada Secretary of State. Q:How was the per share price determined? A:Our board of directors authorized a Special Committee, consisting of Casey K. Tjang and Diarmuid F. Boran, independent directors, to review a proposal by our management for a going private transaction.The Special Committee, after being advised by its own counsel, received a valuation and a fairness opinion from its financial advisor, Seidman & Co., Inc., as to the proposed price per share.The Special Committee thereafter recommended that the board of directors authorize the transaction. Q:Am I being asked to vote on the proposed transaction? A:NO.In accordance with Nevada law, the proposed transaction was approved by the written consent of HBJ Revocable Trust, a shareholder holding not less than a majority of shares, which would have been necessary to authorize the amendment of the certificate of incorporation had there been a shareholders meeting.Before implementing the action authorized in the written consent, we are required to give notice of the action to all other holders.This information statement constitutes the statutory notice to the non-consenting holders. 4 Q:What will happen to the shares of common stock I currently own after completion of the “reverse stock split?” A:After completion of the “reverse stock split,” your shares of common stock will be cancelled and will represent only the right to receive $1.75 per share in cash in lieu of a fractional share, without interest and less any applicable withholding tax, unless you properly seek appraisal rights.After the transaction you will no longer have any equity in the Company. Q:When is the “reverse stock split” expected to be completed? A:We expect to complete the transaction no earlier than 20 days after this information statement is sent or given to our shareholders.We anticipate the information statement will be sent or given to shareholders on or before January , 2013. Q:Should I send in my certificates representing shares of common stock now? A:NO.Shortly after the “reverse stock split” is completed and you are then a holder of common stock, you will receive a letter of transmittal with instructions informing you how to send your share certificates to the paying agent to receive the cash consideration due to you.You would use the letter of transmittal to exchange your shares of common stock for the cash consideration. Q:Am I entitled to appraisal rights? A:YES.Under Nevada law, our shareholders are entitled to statutory appraisal rights for the “reverse stock split,” provided you properly comply with the procedures for exercising those rights.These procedures are described in more detail under the section “Special Factors – Dissenters’ Rights” beginning on page 24 of this information statement, and a copy of the Nevada appraisal rights statute is attached hereto as
